773 N.W.2d 903 (2009)
KENSINGTON HEIGHTS COOPERATIVE, Plaintiff-Appellant,
v.
Patricia OROZCO, Defendant-Appellee.
Docket No. 139112. COA No. 289817.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 order *904 of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the district court's April 14, 2008 order granting a default and default judgment. In granting the plaintiffs motion to compel discovery, the district court placed the defendant on notice that she was subject to a default judgment for failure to comply with the discovery request. Such a sanction was reasonable given the facts of this case and the defendant's repeated failure to comply with discovery requests. Accordingly, the district court did not abuse its discretion in entering the default judgment for the plaintiff.